SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
376
CAF 10-00488
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF LEOPOLIAN P., III,
AND STEPHEN M., JR.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

TIFFANY B., RESPONDENT-APPELLANT,
AND LEOPOLIAN P., II, RESPONDENT.


THOMAS N. MARTIN, ROCHESTER, FOR RESPONDENT-APPELLANT.

CARACCIOLI & NELSON, PLLC, WATERTOWN (ANNALISE M. DYKAS OF COUNSEL),
FOR PETITIONER-RESPONDENT.

KIMBERLY A. WOOD, ATTORNEY FOR THE CHILDREN, WATERTOWN, FOR LEOPOLIAN
P., III AND STEPHEN M., JR.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered January 29, 2010 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, terminated the parental rights of respondent mother.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court